    Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 1 of 17 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 FROMAGERIES BEL S.A. and
 BEL BRANDS USA, INC.,

                      Plaintiffs,                       Civil Action No.:

             v.                                         Judge:

 EMMI ROTH USA, INC.,

                      Defendant.


                                          COMPLAINT

       The Plaintiffs, Fromageries Bel S.A. and Bel Brands USA, Inc. (“Plaintiffs”), bring this

action to obtain redress, injunctive relief and compensation for past and ongoing loss and

damage sustained as a result of trade dress infringement, unfair competition, false advertising,

false designation of origin and violation of the Illinois Uniform Deceptive Trade Practices Act by

Defendant Emmi Roth USA, Inc. (“Defendant”).

       As and for its Complaint against Defendant, Plaintiffs hereby state and allege the

following:

                                             PARTIES

       1.         Plaintiff Fromageries Bel, S.A. (“Bel France”) is a corporation organized under

the laws of France with its principal place of business at 2 allee de Longchamp

92150 Suresnes, France.

       2.         Plaintiff Bel Brands, Inc. (“Bel USA”) is a Wisconsin corporation with its

principal place of business at 30 South Wacker Drive, Suite 3000, Chicago, Illinois 60606.
     Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 2 of 17 PageID #:2




        3.       Upon information and belief, Defendant Emmi Roth USA, Inc. is a Wisconsin

corporation with its principal place of business at 5525 Nobel Drive, Suite 100, Fitchburg,

Wisconsin 53711-4961.

                                 JURISDICTION AND VENUE

        4.       On information and belief, Defendant has committed and is committing acts of

Trade Dress Infringement, Unfair Competition, and False Designation of Origin under the

Lanham Act and the common law, and is violating the Illinois Uniform Deceptive Trade

Practices Act as hereinafter alleged in this District, through displaying, selling, advertising, and

distributing snack cheese products bearing infringing trade dress without the authorization of

Plaintiffs. Defendant participates in these unlawful acts either directly, or contributes to these

unlawful acts.

        5.       This action is for Trade Dress Infringement, Unfair Competition, False

Advertising and False Designation of Origin arising under the Lanham Act 15 U.S.C. §§ 1114

and 1125, et seq. and under the common law; and violation of the Illinois Uniform Deceptive

Trade Practices Act, 815 ILCS 510, et seq.

        6.       This Court has original jurisdiction pursuant to 28 U.S.C. §§1331 and 1338 as it

involves claims presenting federal questions under 15 U.S.C. §1114 and 15 U.S.C. § 1125

(actions arising under the Lanham Act have original jurisdiction in federal courts).

        7.       This Court has supplemental jurisdiction over Plaintiffs’ state law and common

law claims pursuant to 28 U.S.C. § 1367 since such state law and common law claims arise out

of the same case and controversy as the claims in this action, over which the Court exercises

original jurisdiction.




                                                 2
     Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 3 of 17 PageID #:3




        8.      This Court has personal jurisdiction over Defendant in that Defendant transacts

business in the State of Illinois and in this Judicial District, and has offered for sale the infringing

products in this District, including upon information and belief at markets in this District, such as

the Fresh Thyme Farmer’s Market, located in Chicago, Illinois.

        9.      Venue is proper in this District pursuant to 28 U.S.C. §1391 (b) and (c) because,

upon information and belief, a substantial part of the events or acts giving rise to the claim

occurred in this District, Defendant is subject to the court’s personal jurisdiction with respect to

such action, Defendant conducts business in this District, and has sold the infringing goods in

this District. Venue is also proper in this District under 28 U.S.C. § 1391(d).

                                               FACTS

        10.     For nearly 40 years and long prior to any sales of the Defendant’s accused

product, Plaintiffs have used continuously in commerce in this country a trade dress, registered

with the United States Patent and Trademark Office, comprised of a net bag and individually

wrapped, individual portions of snack cheeses, formed in a round shape, and each presented in

a size generally under 40 grams, per piece, and where a plurality of individual cheeses are visible

and exposed through the openings in the net, and where the net is constructed of synthetic

strands. Embodiments of the trade dress (or partial depictions thereof) are depicted in the images

in Paragraphs 12, 15 and 31 below (the “Net Bag Trade Dress”).

        11.     Plaintiffs’ individually wrapped round snack cheeses are made and packaged in

the United States.




                                                   3
    Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 4 of 17 PageID #:4




       12.    Depicted below are images showing Plaintiffs’ famous Net Bag Trade Dress:




       13.    The Net Bag Trade Dress is widely recognized and relied upon among the

consuming public, as indicating high-quality snack cheese products sourced from Plaintiffs. As a




                                               4
     Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 5 of 17 PageID #:5




result of Plaintiffs’ extensive use, advertising and promotion of the Net Bag Trade Dress, it has

attained substantial goodwill among the purchasing public.

        14.     Plaintiffs’ sales in the United States of products that include the Net Bag Trade

Dress have achieved extraordinary success with nationwide exposure totaling far more than

$1 billion in sales.

        15.     In addition to common law rights, Plaintiff, Bel France, is also the owner, and Bel

Brands, USA, Inc. the licensee, of incontestable U.S. Federal Trademark Registration No.

1557004 for the mark depicted below:




        16.     In addition to U.S. Registration No. 1557004, Plaintiff Bel France is also the

owner, and Bel USA, Inc. the licensee, of incontestable U.S. Registration Nos. 4247808, and

4335143, which also include the Net Bag Trade Dress. Copies of the Registration Certificates for

the three Net Bag Trade Dress registrations (the “Net Bag Trade Dress Registrations”) are

attached to the Complaint as Exhibit A.

        17.     The Net Bag Trade Dress Registrations are live, subsisting, unrevoked,

uncanceled, and incontestable, having been registered and used continuously for more than five



                                                 5
    Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 6 of 17 PageID #:6




years, and constitute conclusive evidence that the Net Bag Trade Dress is registered and valid,

and thus entitled to protection, that Plaintiff, Bel France, owns the Net Bag Trade Dress, and that

Plaintiffs have the exclusive right to use the marks in commerce.

       18.     The Net Bag Trade Dress is non-functional, as it is not essential to the use,

purpose, cost or quality of the snack cheese products, and Plaintiffs’ exclusive use of the Net Bag

Trade Dress would not put competitors at a significant non-reputation-related disadvantage.

       19.     By virtue of Plaintiffs’ federal registration of the Net Bag Trade Dress, the

Defendant is and has been on constructive notice of Plaintiffs’ rights in the Net Bag Trade Dress

since a time prior to acts complained of herein.

       20.     By virtue of Plaintiffs’ extensive use of the Net Bag Trade Dress, and Plaintiffs’

letter demanding the Defendant discontinue use of its Net Bag Trade dress, Defendant is and has

been on actual notice of Plaintiffs’ rights in the Net Bag Trade Dress since a time prior to acts

complained of herein.

       21.     Upon information and belief, notwithstanding Plaintiffs’ actual notice to

Defendant that its use of the Net Bag Trade Dress infringes Plaintiffs’ exclusive rights,

Defendant continues to expand its use and infringe Plaintiffs’ Net Bag Trade Dress.

       22.     Upon information and belief, at all relevant times hereto, Defendant has had full

knowledge of Plaintiffs’ ownership of and exclusive right to use the Net Bag Trade Dress.

       23.     The Net Bag Trade Dress has acquired distinctiveness and secondary meaning

signifying Plaintiffs and Plaintiffs’ products. The public and trade have come to rely on

Plaintiffs’ Net Bag Trade Dress to distinguish its products and services from those of others in

the marketplace.




                                                   6
    Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 7 of 17 PageID #:7




       24.     Plaintiffs have invested substantially in the Net Bag Trade Dress in order to

maintain its distinctive image in the marketplace.

       25.     Over the years, Plaintiffs have undertaken many wide-scale advertising programs

that feature and call out the Net Bag Trade Dress as an indication of source of Plaintiffs’

products, such as the two examples below:




                                                                        I said. "I'll give you a little
                                                                               ing Cow in a Re
                                                                                 e said,



       26.     Retail stores and supermarkets often advertise the Net Bag Trade Dress, such as

Wegmans’, Stop & Shop and HEB’s advertisements which state: “The cheese in the net bag!”

       27.     Tags affixed to millions of units of Plaintiff’s Net Bag Trade Dress snack cheeses

in the United States prominently advertise, and draw the consumer’s attention to, the Net Bag

Trade Dress:

                                             GOOD SOURCE Of CALCIUM
                                       '1k
                                             (-ram. eniffirc
                                              OF PROTEIN


                                           niArifirm facts:
                                           >ones.. r                                       ;r;,.   •
                                                        Ch0161 . :Yr                         Ptottial
                                                                             +i 5sa                     TM
                                             art . •                             1-„P.on


                                                      S: 4ASTalltaDNITURED Ml1lt, SA13,1030.0tiiklENVIAIS
                                             G
                       KEEP REFRIGERATED              bel branch V5i5 30 SokilitWockei Drive
                                                                          8 00666




                                                            7
    Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 8 of 17 PageID #:8




       28.     Defendant, without the authorization of Plaintiffs, is advertising, selling,

distributing, and offering infringing products using the Net Bag Trade Dress.

       29.     Defendant’s snack cheeses are offered in the identical sized .75oz round portions

as Plaintiffs’ snack cheeses, and use the same varieties of natural cheese, including mozzarella,

gouda and cheddar.

       30.     Defendant has copied protected elements of Plaintiffs’ Net Bag Trade Dress.

       31.     As reflected in the images below, Plaintiffs’ products bearing the Net Bag Trade

Dress are often sold immediately adjacent to, or combined with, Defendant’s infringing products,

thereby increasing the likelihood of consumer confusion:


                                                                  Plaintiffs’ Net Bag
                                                                  Trade Dress




                                                                       Defendant’s
                                                                       infringing product




                                                8
    Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 9 of 17 PageID #:9




                                                                    Plaintiffs’ Net Bag Trade
                                                                    Dress




                                                                Defendant’s
                                                                De            infringing
                                                                product
                                                                pro




       32.    Moreover, Defendant’s advertising seeks to unfairly capitalize on the “unique”

nature of Plaintiffs’ Net Bag Trade Dress, as shown below:




                                               9
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 10 of 17 PageID #:10




       33.     Plaintiffs are suffering and will suffer irreparable injury and damage as a result of

Defendant’s unlawful use of the Net Bag Trade Dress for individually wrapped round snack

cheese products.

                            COUNT I
TRADE DRESS INFRINGEMENT OF A REGISTERED MARK UNDER SECTION 1114

       34.       Plaintiffs restate and re-aver each and every allegation contained in the

foregoing paragraphs and the acts of Defendant asserted therein as if fully recited in this

paragraph.

       35.     The acts of the Defendant complained of herein constitute trade dress

infringement of a mark registered under the Lanham Act, 15 U.S.C. § 1114.

       36.     Defendant’s use of the Net Bag Trade Dress for infringing individually wrapped

round snack cheese products is likely to cause confusion, mistake and deception among the

general purchasing public as to the origin of the infringing products, and is likely to deceive the

public into believing the infringing products being sold by Defendant originate from, are

associated with, or are authorized by Plaintiffs.

       37.     Defendant willfully and intentionally traded on the goodwill associated with the

Net Bag Trade Dress.

       38.     Defendant’s acts of trade dress infringement, as alleged above, are causing

Plaintiffs and the public irreparable injury, and will continue to do so unless restrained and

enjoined.

       39.     On information and belief, Defendant has no present intention of terminating the

activities complained of in this Complaint.

       40.     Defendant’s trade dress infringement has caused Plaintiffs to sustain monetary

damage, loss and injury, in an amount to be determined at the time of trial.



                                                    10
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 11 of 17 PageID #:11




                                  COUNT II
               TRADE DRESS INFRINGEMENT UNDER SECTION 1125(a)

        41.    Plaintiffs restate and re-aver each and every allegation contained in the foregoing

paragraphs and the acts of Defendant asserted therein as if fully recited in this paragraph.

        42.    This count arises under 15 U.S.C. §1125(a).

        43.    This claim is for trade dress infringement against Defendant for its advertising,

distribution, sale, and offering for sale infringing individually wrapped round snack cheese

products bearing the Net Bag Trade Dress.

        44.    Defendant’s use of the Net Bag Trade Dress for infringing snack cheese products

is likely to cause confusion, mistake and deception among the general purchasing public as to the

origin of the infringing products, and is likely to deceive the public into believing the infringing

products being sold by Defendant originate from, are associated with, or are authorized by,

Plaintiffs.

        45.    Defendant willfully and intentionally traded on the goodwill associated with the

Net Bag Trade Dress.

        46.    Defendant’s acts of trade dress infringement, as alleged above, are causing

Plaintiffs and the public irreparable injury, and will continue to do so unless restrained and

enjoined.

        47.    On information and belief, Defendant has no present intention of terminating the

activities complained of in this Complaint.

        48.    Defendant’s trade dress infringement has caused Plaintiffs to sustain monetary

damage, loss and injury, in an amount to be determined at the time of trial.




                                                 11
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 12 of 17 PageID #:12




                                  COUNT III
               FALSE DESIGNATION OF ORIGIN, FALSE ADVERTISING
                          AND UNFAIR COMPETITION
                               15 U.S.C. § 1125(a)

       49.     Plaintiffs restate and re-aver each and every allegation contained in the foregoing

paragraphs and the acts of Defendant asserted therein as if fully recited in this paragraph.

       50.     This count arises under 15 U.S.C. §1125(a).

       51.     Defendant has willfully and intentionally used the Net Bag Trade Dress in a

manner which is likely to cause confusion, mistake or deception, by virtue of its prominent use

thereof in connection with Defendant’s infringing snack cheese products.

       52.     Defendant’s use and/or association with the Net Bag Trade Dress represents a

False Designation of Origin, as consumers are likely to associate the Defendant’s infringing

snack cheese products with Plaintiffs and Plaintiffs’ well known and highly regarded use of the

Net Bag Trade Dress as an indicator of source, quality and consistency.

       53.     Consumers will believe that Defendant’s infringing snack cheese products are

associated with, sponsored and/or endorsed by Plaintiffs, when in fact they are not.

       54.     Defendant’s use of the Net Bag Trade Dress unlawfully erodes the connection

between the Net Bag Trade Dress and Plaintiffs. Plaintiffs’ reputation has thus been and will

continue to be subject to the perils and hazards which arise from Defendant’s infringing

activities, resulting in grave harm to Plaintiffs and the consuming public.

       55.     Plaintiffs have no control over the acts of Defendant, nor any responsibility for

the acts of Defendant, including the quality and safety of Defendant’s snack cheese products.

       56.     Defendant’s acts create and further the likelihood that the public will be confused

as to sponsorship, source, affiliation or association of the products and services of Defendant.




                                                 12
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 13 of 17 PageID #:13




       57.     Defendant’s use of, and/or association with, Plaintiffs’ Net Bag Trade Dress

constitutes a false designation of origin, as consumers are likely to associate Plaintiffs’ Net Bag

Trade Dress with Defendant.

       58.     Defendant’s use of the Net Bag Trade Dress constitutes false advertising to lead

consumers to believe that Defendant’s infringing snack cheese products originate from Plaintiffs

when in fact they do not.

       59.     Defendant’s unauthorized use of the Net Bag Trade Dress in advertising and

promoting the infringing snack cheese products is misleading as to the nature, quality,

sponsorship and origins of the goods sold by Defendant.

       60.     Defendant’s adoption of the Net Bag Trade Dress unfairly capitalizes on the

goodwill associated with the Net Bag Trade Dress that Plaintiffs have built for nearly 40 years.

       61.     By adopting the Net Bag Trade Dress, Defendant is unfairly competing with

Plaintiffs by conducting business on the goodwill built by Plaintiffs. At the same time, Defendant

is diluting the distinctive value of the Net Bag Trade Dress, which is a core asset of Plaintiffs.

       62.     Defendant’s false designation of origin, false advertising and unfair competition

have caused Plaintiffs to sustain monetary damage, loss and injury, in an amount to be

determined at the time of trial.

                                   COUNT IV
                             VIOLATION OF THE
              ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                             815 ILCA 510/1 – 510/7

       63.     Plaintiffs restate and re-aver each and every allegation contained in the foregoing

paragraphs and the acts of Defendant asserted therein as if fully recited in this paragraph.

       64.     This Count arises under the Illinois Uniform Deceptive Trade Practices Act, 815

ILCS 510/1 – 510/7.



                                                 13
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 14 of 17 PageID #:14




        65.    The acts of Defendant complained of herein constitute deceptive trade practices

under the Illinois Uniform Deceptive Trade Practices Act.

        66.    Defendant, in the course of its business, and by using the Net Bag Trade Dress,

causes a likelihood of confusion, or of misunderstanding as to the source, sponsorship, and/or

approval of its snack cheese products, including in the State of Illinois where Defendant has

made substantial sales of the infringing products and where Plaintiff Bel USA is located, and

where injury has been suffered.

        67.    Defendant in the course of its business, and by using the Net Bag Trade Dress, in

the State of Illinois, causes a likelihood of confusion, or of misunderstanding as to affiliation,

connection or association with or by Plaintiffs.

        68.    Plaintiffs have been injured in Illinois and elsewhere by Defendant’s acts, and

Plaintiffs are entitled to an injunction, attorney’s fees and other relief under this Act.

                                  COUNT V
              TRADE DRESS INFRINGEMENT AND UNFAIR COMPETITION
                        UNDER ILLINOIS COMMON LAW

        69.    Plaintiffs restate and re-aver each and every allegation contained in the foregoing

paragraphs and the acts of Defendant asserted therein as if fully recited in this paragraph.

        70.    This count arises under the common law of the State of Illinois.

        71.    This claim is for trade dress infringement and unfair competition against

Defendant for its advertising, distribution, sale, and offering for sale infringing individually

wrapped round snack cheese products bearing the Net Bag Trade Dress, including in the State of

Illinois.

        72.    Defendant’s use of the Net Bag Trade Dress for infringing snack cheese products

is likely to cause confusion, mistake and deception among the general purchasing public,




                                                   14
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 15 of 17 PageID #:15




including those located in Illinois, as to the origin of the infringing products, and is likely to

deceive the public into believing the infringing products being sold by Defendant originate from,

are associated with, or are authorized by, Plaintiffs.

        73.     Defendant willfully and intentionally traded on the goodwill associated with the

Net Bag Trade Dress.

        74.     Defendant’s acts of trade dress infringement and unfair competition, as alleged

above, are causing Plaintiffs and the public irreparable injury, including in Illinois, and will

continue to do so unless restrained and enjoined.

        75.     On information and belief, Defendant has no present intention of terminating the

activities complained of in this Complaint.

        76.     Defendant’s trade dress infringement has caused Plaintiffs to sustain monetary

damage, loss and injury, including in Illinois, in an amount to be determined at the time of trial.

                 PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by a jury

on all issues triable by right of jury.

WHEREFORE, Plaintiffs pray:

        1.      That the Court award to Plaintiffs compensatory, consequential, statutory, and

punitive damages on all claims of relief, in an amount to be determined at trial.

        2.      That pursuant to 15 U.S.C. §1117, Defendant be directed to pay Plaintiffs their

profits realized in connection with importation, sale, offering for sale, distribution, exhibition,

display or advertising of goods bearing the infringing trade dress, and all damages sustained by

Plaintiffs, and the costs of this action.




                                                 15
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 16 of 17 PageID #:16




         3.      That pursuant to 15 U.S.C. §1117, Defendant be directed to provide Plaintiffs an

accounting of all profits that it has obtained by consequence of Federal and State Law

infringements and violations, as enumerated herein.

         4.      For an award of their reasonable attorney’s fees pursuant to 15 U.S.C. §1117(a).

         5.      For a declaration that Defendant’s acts and conduct infringe the Net Bag Trade

Dress.

         6.      For a declaration that Defendant’s acts and conduct infringing the Net Bag Trade

Dress are willful.

         7.      That Defendant, its officers, agents, servants, and employees, and those in active

concert or participation with it, be permanently enjoined and restrained:

              a. from using in any manner any trade dress including the Net Bag Trade Dress,

                 which alone or in combination with any other words or designs, is likely to cause

                 confusion, deception, or mistake;

              b. from advertising, offering for sale or sale of any goods not manufactured by

                 Plaintiffs, or not authorized by Plaintiffs and which use Plaintiffs’ Net Bag Trade

                 Dress or any trade dress that is confusingly similar to Plaintiffs’ Net Bag Trade

                 Dress;

              c. from representing, suggesting in any fashion to any third party, or performing any

                 act which may give rise to the belief that Defendant, or any of its goods, are

                 authorized or sponsored by Plaintiffs; and

              d. from otherwise competing unfairly with Plaintiffs in any manner.

         8.      For destruction of all infringing articles pursuant to 15 U.S.C. § 1118.

         9.      For an injunction and award of attorney’s fees under 815 ILCS 510/1 – 510/7.




                                                  16
   Case: 1:18-cv-07217 Document #: 1 Filed: 10/29/18 Page 17 of 17 PageID #:17




      10.    For any such other and further relief as this Court deems just and equitable.


                                           Respectfully submitted
                                           for Plaintiffs,


Dated: October 29, 2018            By:     /s/ Steven L. Baron
                                           Steven L. Baron (ARDC # 6200868)
                                           George V. Desh (ARDC #6305733)
                                           Mandell Menkes LLC
                                           One North Franklin Street
                                           Suite 3600
                                           Chicago, Illinois 60606
                                           Tel: (312) 251-1000
                                           sbaron@mandellmenkes.com
                                           gdesh@mandellmenkes.com

                                           Jess M. Collen (Pro Hac Vice to be filed)
                                           Jeffrey A. Lindenbaum (Pro Hac Vice to be filed)
                                           Michael Nesheiwat (Pro Hac Vice to be filed)
                                           COLLEN IP
                                           The Holyoke-Manhattan Building
                                           80 South Highland Avenue
                                           Ossining, New York 10562
                                           Tel.: (914) 941 5668
                                           jcollen@collenip.com
                                           jlindenbaum@collenip.com
                                           mnesheiwat@collenip.com




                                              17
